Citation Nr: 0824127	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as secondary to service connected 
diabetes mellitus type II.

2.  Entitlement to service connection for degenerative joint 
disease and arthritis claimed as secondary to service 
connected diabetes mellitus type II.

3.  Entitlement to service connection for rash on the hands 
and feet claimed as secondary to service connected diabetes 
mellitus type II.

4.  Entitlement to service connection for vision problems 
including diabetic retinopathy claimed as secondary to 
service connected diabetes mellitus type II.

5.  Entitlement to service connection for diabetic peripheral 
neuropathy of the lower extremities claimed as secondary to 
service connected diabetes mellitus type II.

6. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
July 2005.  The Board previously remanded this case in 
December 2005 for RO consideration of additional evidence 
submitted by the veteran at the Board hearing.  

Further, the December 2005 Board decision also remanded the 
issues of entitlement to service connection for 
diverticulitis of the colon claimed as secondary to service 
connected diabetes mellitus type II, erectile dysfunction, 
loss of use of creative organ, claimed as secondary to 
service connected diabetes mellitus type II, and post-
traumatic stress disorder.  However, a rating decision in 
December 2006 granted service connection for these issues.  
Thus, as this was a full grant of the benefits sought on 
appeal, these issues are no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2007 authorization for release of medical 
records, the veteran indicated treatment for all the 
disabilities on appeal from July 2006 to January 2007 at the 
VA Medical Center (VAMC) in Memphis, Tennessee.  Moreover, in 
a March 2008 authorization submitted to the Board, the 
veteran again indicated treatment for all of these 
disabilities from September 2007 to March 2008.  A review of 
the claims file shows that the most recent VA treatment 
records obtained by the RO were up to October 2006.  Although 
the Board regrets further delaying appellate review, as VA 
medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from 
October 2006 to the present from the Memphis, Tennessee VAMC.   
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 
(1992).   
  
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from October 2006 to the present from the 
VAMC in Memphis, Tennessee. 

2.	Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



